                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


TAYTE HOLLEY,

                Plaintiff,

v.                                                         Case No. 8:19-cv-1554-T-30AEP

COMMERCIAL PROPERTY
MANAGEMENT LLC,
a Florida limited liability company,

                Defendant.
                                              /

                                            ORDER

        This cause came before the Court for a hearing upon Defendant’s Motion for Dismissal

with Prejudice and Motion for Contempt and Sanctions (“Motion”) (Doc. 10). For the reasons

stated at the hearing, it is hereby

        ORDERED:

        1. Defendant’s Motion for Dismissal with Prejudice and Motion for Contempt and

Sanctions (Doc. 10) is GRANTED IN PART to the extent that Plaintiff shall pay the fees and

costs related to the filing of Defendant’s Motion and Defendant’s appearance at the hearing.

The Motion is DENIED in all other respects; and

        2. Within thirty days of the date of this Order, the parties are directed to comply with

the FLSA Scheduling Order (Doc. 5, at ¶3) and meet and confer in person in a good faith effort

to settle all pending issues, including attorney’s fees and costs.
      DONE AND ORDERED in Tampa, Florida, on this 6th day of November, 2019.




cc:   Counsel of Record




                                       2
